DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 6/2/20.  These drawings are accepted in light of the cancellation of Claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-12, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (Korean Patent Publication 101976327B1).
Regarding Claim 1, Hong teaches a multiconfiguration, deployable awning assembly to be mounted to a vehicle (see Fig. 1), the awning assembly including  a housing having at least a rear wall portion to mount relative to a vehicle, a top wall portion and a spaced apart bottom wall portion (see annotated figure below); 2at least one deployable arm assembly including: a primary pivot mounted between the top wall portion and the bottom wall portion of the housing: at least two arms (240), each arm including a pair of spaced apart elongate members comprising one upper arm member (242) and one lower arm member (243), both arm members mounted relative to a pivot, one of the at least two arms mounted relative to the primary pivot: and an awning comprising at least one flexible awning sheet (250) mounted relative to the arms, wherein the awning is movable between a stored configuration (when the arms are rotated inward) and a deployed configuration (Fig. 2) by rotation of the arms about the primary pivot; and wherein adjacent arms of the at least two arms are rotatably connected (via 230) to one another (see Figs. 7a-7b). 


    PNG
    media_image1.png
    614
    981
    media_image1.png
    Greyscale


Regarding Claim 2, Hong teaches that the housing is mounted relative to the vehicle such that the awning can be deployed from the housing using the vehicle as a fixture point (see Fig. 1). 
Regarding Claim 3, Hong teaches that the weight of the awning can be cantilevered against the weight of the vehicle (see Fig. 1). 
Regarding Claim 7, Hong teaches that a pair of arm assemblies is provided, each arm assembly of the pair of arm assemblies being mounted relative to opposite ends of the housing (see annotated Fig. 2). 


    PNG
    media_image2.png
    663
    919
    media_image2.png
    Greyscale


Regarding Claim 8, Hong teaches that a first deployable arm assembly (240) of the pair of deployable arm assemblies is mounted about the primary pivot (241 in Fig. 7a) which is mounted relative to the top and bottom wall portions of the housing immediately adjacent to the rear wall portion of the housing at one end of the housing and a second deployable arm assembly (one of the other arm assemblies beside 240 in Fig. 7a) of the pair of deployable arm assemblies is mounted about another primary pivot which is mounted relative to the top and bottom wall portions of the housing in front of the first deployable arm assembly such that the second deployable arm assembly is relatively closer to free ends of the top and bottom wall portions of the housing and further away from the rear wall portion of the housing. 
Regarding Claim 9, Hong teaches that each arm assembly of the pair of deployable arm assemblies is configured to pivot or rotate into the deployed configuration in opposite directions to one another (as shown by 240 and the “second arm” in the annotated Fig. 2 below). 
Regarding Claim 10, Hong teaches that one or more awning sheets (250) are attached to at least one deployable arm assembly. 
Regarding Claim 11, Hong teaches that the primary pivot of the at least one deployable arm assembly mounts a first arm of the at least two arms relative to the housing, and other arms of the at least two arms are mounted relative to the primary pivot with each arm in the at least one a deployable arm assembly mounted relative to each adjacent arm (see Figs. 7a-7b). 
Regarding Claim 12, Hong teaches that the primary pivot is a pivot pin (see Fig. 5). 
Regarding Claim 19, Hong teaches that a toe connector (the end of the awning 20) is provided at an outermost end of each arm in order to connect the outer ends of respective arm members of an arm relative to one another. 
Regarding Claim 20, Hong teaches that the housing is provided with at least one light and/or the at least one flexible awning sheet is mounted relative to the arms and can be moved between the stored configuration and the deployed configuration to provide shelter as required and to the degree required by the user (see the translation which discusses the awning sheet moving between a stored and deployed configuration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (Korean Patent Publication 101976327B1) in view of Brutsaert (European Patent Publication 0030398).
Hong discloses all the limitations of the claims, as applied above, except for the housing having a cover being mounted or mountable relative to the top wall portion and/or bottom wall portion in order to close the housing, the cover being pivotally mounted to the housing such that it can be rotated out of the way prior to deployment of the at least one deployable arm assembly.
Brutsaert teaches a housing (2, figure 4) having at least a rear wall to mount relative to a vehicle, a top wall portion in a spaced apart bottom wall portion, a cover (3) being mounted or mountable relative to the top wall portion and/or bottom wall portion in order to close the housing, the cover being pivotally mounted to the housing such that it can be rotated out of the way prior to deployment of the at least one deployable arm assembly. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a deployable awning assembly, such as that disclosed by Hong, to have the housing have at a cover being mounted or mountable relative to the top wall portion and/or bottom wall portion in order to close the housing, the cover being pivotally mounted to the housing such that it can be rotated out of the way prior to deployment of the at least one deployable arm assembly, as taught by Brutsaert, in order protect the device from sun or weather damage when not in use.  

Allowable Subject Matter
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive.
With respect to the applicant’s arguments regarding Claim 1: please see amended rejections set forth above. Hong teaches the adjacent arms of the two arms begin rotatably connected to one another (see Figs. 7a and 7b). Hong teaches a similar “pivot knuckle” device as that of the applicant’s device.
The remainder of the Applicant’s arguments relies on the alleged shortcomings of the rejection of Claim 1 addressed above, presents no further arguments advancing the patentability of the dependent claims and as such, is not deemed persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636